                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION



MICHAEL WALKER, JR.                                                         PLAINTIFF


v.                          NO. 3:19-cv-00223 PSH


ANDREW SAUL, Commissioner of                                             DEFENDANT
the Social Security Administration



                                     JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for plaintiff Michael

Walker, Jr.

      IT IS SO ORDERED this 13th day of January, 2020.




                                              UNITED STATES MAGISTRATE JUDGE
